Exhibit 99.1 Press release WiLAN Reports Third Quarter 2015 Financial Results and Announces Plan to Reposition for Long-Term Growth ·Reduces Operating Cost Structure ·CEO Skippen to Postpone Retirement OTTAWA, Canada – November 4, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today reported financial results for the third quarter of fiscal 2015 which ended September 30, 2015. All financial information in this press release is reported in U.S. dollars, unless otherwise indicated. Third Quarter 2015 Highlights · Revenues of $21.4 million · Adjusted earnings* of $12.2 million, or $0.10 per basic share representing 57% of revenues · GAAP net earnings of $0.8 million, or $0.01 per basic share · Trailing twelve month revenues and adjusted earnings were $98.9 million and $56.0 million, respectively · Signed 11 licenses in Q3 2015 and 28 licenses YTD Q3 2015 · Backlog (future revenues from signed patent license agreements) at September 30, 2015 was in a range of $190.0-$225.0 million · Cash and cash equivalents and short-term investments at September 30, 2015 of $95.6 million · Returned $5.1 million to shareholders in dividend payments Subsequent to Third Quarter 2015 · Acquired a major portfolio of approximately 3,300 patents from Freescale Semiconductor Inc. · Announced restructuring of operations, which is expected to save approximately $8.0-$10.0 million in annual expenses · Announced change in annual dividend from CDN $0.21 per share to CDN $0.05 per share · CEO Jim Skippen postpones retirement and will remain in his current role for a minimum of three years “It is well understood that the environment for patent licensing companies has been undergoing a number of changes that have significantly altered the performance and outlook for IP market participants,” said Jim Skippen, CEO of WiLAN. “Against this backdrop, WiLAN has chosen to make a number of difficult decisions regarding our staffing and resource allocation. We believe these steps are essential to the long-term growth and strength of our business, and to our ability to continue delivering healthy profit margins.” “I firmly believe we can prosper in an IP market that is under pressure from a changing legal environment,” continued Mr. Skippen. “WiLAN remains one of the strongest and most successful companies in the patent licensing sector, but that positioning was in jeopardy without some change. We believe that by focusing on our high quality portfolio, acquiring new quality patents, drawing on www.wilan.com© copyright Wi-LAN 20151 PRESS RELEASE the very deep bench strength of our team and prudently managing our cash flow, we can build on our reputation and remain a dominant long-term player in our evolving marketplace.” Corporate Restructuring Restructuring activities began in October and are expected to be completed by December 2015. As part of its restructuring, WiLAN will look to spin-out its R&D unit and retain a minority ownership interest. Going forward, the Company will focus its growth efforts on monetizing its existing patent portfolio and acquiring additional high quality patents, as it has done recently with the acquisition of patents from Freescale and Qimonda.High quality means a portfolio with a large number of valuable patents with a strong pedigree from an industry leader. When completed, the restructuring is expected to result in a reduction of cash operating expenses by $8.0-$10.0 million per annum. The restructuring is expected to impact approximately 30% of the Company’s workforce. Mr. Skippen added: “WiLAN will emerge as a leaner organization that is well-positioned to invest in growing, monetizing and defending our high quality patent portfolio. Between the addition of the Qimonda portfolio and the Freescale portfolio, which was also announced today, we have acquired more than 10,000 high quality patents in just the last two quarters, and we now have five times more patents than we did just a year ago.” WiLAN Chairman, Paul McCarten said, “Given the scope of changes taking place in the IP market and the necessary adjustments required at WiLAN, we approached Jim and asked him to reconsider his retirement plans. We are delighted that he has agreed to stay on for at least three more years. As we navigate a challenging marketplace and a transition phase at WiLAN, Jim will provide the continuity and experienced leadership necessary to steer WiLAN towards our long-term growth opportunities.” Dividend Announcement The Company’s Board of Directors (the “Board”) has decided to reduce WiLAN’s annual dividend from CDN $0.21 to CDN $0.05 per share. The Board believes this is a prudent step to support the Company’s efforts to adapt to an evolving and challenging patent licensing business environment and to position the Company for long-term growth opportunities. WiLAN will focus its cash resources on monetizing its existing patent portfolio and acquiring other high quality patents, which in the view of management and the Board, present the best use of capital to create value for shareholders. www.wilan.com© copyright Wi-LAN 20152 PRESS RELEASE As always, future dividend payments will be subject to an ongoing evaluation and approval by the Board on a quarterly basis. The decision as to the amount and timing of future dividends paid by WiLAN, if any, will be made by the Board in light of the Company’s financial position, capital requirements and growth plans. There can be no assurance as to whether any such future dividend will be declared or, if declared, as to the amount and timing of the payment of any such future dividends. The Board has declared an eligible quarterly dividend of CDN $0.0125 per common share to be paid on January 6, 2016 to shareholders of record on December 15, 2015. Backlog Update The Company‘s estimated backlog position is in a range of $190.0-$225.0 million. WiLAN’s backlog consists of the value of signed license agreements characterized as having fixed periodic payments, plus management's estimate of revenues to be reported and collected under signed running royalty license agreements. The Company expects the majority of these revenues to be collected over the next three fiscal years with some license agreements extending to more than seven years. WiLAN’s estimated revenue backlog represents its estimates of revenues yet to be recorded from signed license agreements. These estimates consider the market forecasts for the technologies covered within the Company's patent portfolio, publicly available and, in certain cases, privately provided forecasts for existing licensees' product sales, and the relevant license rates in effect in these signed agreements. The timing of license agreement closings, breadth and depth of product portfolios licensed, and other external market forces may cause the Company's estimated revenue backlog to vary from one reporting period to the next. Third Quarter 2015 Revenue Review In the three month period ended September 30, 2015, WiLAN generated revenues of $21.4 million, compared with $24.6 million in the three month period ended September 30, 2014. The decrease in revenues is primarily attributable to the completion of fixed quarterly payments for certain license agreements executed in previous years. www.wilan.com© copyright Wi-LAN 20153 PRESS RELEASE Third Quarter 2015 Operating Expense Review Cost of revenue expenses In the three month period ended September 30, 2015, cost of revenue totaled $16.7 million compared with $17.6 million in the corresponding period last year. The decrease in expenses is primarily attributable to lower litigation, contingent partner payments and legal fees, and compensation costs, offset by increased spending in patent maintenance and prosecution activities and increased amortization expense. Three months ended Nine months ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Compensation and benefits $ Litigation Contingent partner payments & legal fees Patent maintenance, prosecution, and evaluation Amortization of patents Stock-based compensation Other $ For the three months ended September 30, 2015, litigation expenses amounted to $1.7 million compared with $3.1 million for the same period last year. Third quarter 2015 litigation expenses were 30% below the mid-point of guidance provided in the Company’s second quarter 2015 financial results press release of $2.0 to $2.8 million. The Company has significantly increased the level of effort in ongoing patent infringement litigation activities, however, it has controlled its overall expense level. Litigation expenses are expected to vary from period to period due to the variability of litigation activities and any contingent payments that may be required from licenses signed in any particular quarter. Patent maintenance and prosecution expenses increased over the same period last year as a result of the increased number of patents and applications the Company currently maintains. The Company is actively working to reduce the number on non-core patents in its portfolio through a combination of strategic sales, lifetime licenses, and in certain cases the abandonment of several patents and applications. www.wilan.com© copyright Wi-LAN 20154 PRESS RELEASE Marketing, general, and administrative expenses In the third quarter ended September 30, 2015, MG&A expenses amounted to $1.4 million, compared with $2.7 million in the third quarter ended September 30, 2014. The decrease in MG&A spending is primarily attributable to a decrease in compensation and benefits and stock-based compensation, as well as lower overall spending in all other categories. Three months ended Nine months ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Compensation and benefits $ Depreciation Stock-based compensation 72 Public company costs Facilities Other 32 $ Foreign Exchange In the third quarter ended September 30, 2015, the Company incurred a foreign exchange loss of $0.6 million. Unrealized foreign exchange gains and losses result from the translation of monetary accounts denominated in Canadian dollars to U.S. dollars at year end as well as the revaluation of foreign exchange contracts held at quarter end. At September 30, 2015, WiLAN held foreign exchange forward contracts with a notional value of $2.5 million that matured in October 2015. Third Quarter 2015 Earnings Review In the third quarter ended September 30, 2015, WiLAN generated adjusted earnings of $12.2 million or $0.10 per basic share, compared with $13.2 million or $0.11 per basic share, in the previous year comparative period. The decrease in adjusted earnings for the three months ended September 30, 2015 is primarily attributable to decreased revenues. The Company’s GAAP earnings amounted to $0.8 million, or $0.01 per share on a basic level in the three month period ended September 30, 2015 compared with a GAAP loss of $0.4 million, or Nil per share on a basic level, in the same period last year. Third Quarter 2015 Balance Sheet and Cash Flow Review At September 30, 2015, the Company’s cash, comprised of cash and cash equivalents and short-term investments, totaled $95.6 million, representing a decrease of $32.0 million from the cash position at December 31, 2014. The decrease is primarily attributable to $15.6 million returned to shareholders in dividend and share buyback payments and $49.0 million in payments for patents acquired in the current and previous fiscal years, offset by the generation of $32.8 million from operations. The Company’s cash equivalents and short-term investments include T bills, term deposits and GICs. www.wilan.com© copyright Wi-LAN 20155 PRESS RELEASE Fourth Quarter 2015 Financial Guidance
